Title: To Thomas Jefferson from John Adlum, 5 June 1822
From: Adlum, John
To: Jefferson, Thomas


Dear Sir
Near George Town D.C.
June 5th 1822
I went last week to see the Baltimore cattle show, with a view to get the members of the Agricultural Society of Maryland to recommend the cultivation of the vine, and the making of wine.I had previously sent four kinds of wine to the President of the society, and which was drank at the Societies dinner, and generally spoke favourably of— Particularly the kind made from a grape called the Bland, to which I have added Madeira, and is said to have been originally found in Virginia.The enclosed letters were shewn to the President of the Society, Mr Skinner and others, Mr Skinner has a desire to publish them in his American Farmer, Which I could not consent to without your leave, I have therefore taken the liberty of sending them to you (that if you should consent to their publication) you may strike out such parts as you may think proper—or if your inclination and leisure permit to write one with the substance more condensed—I have now about four acres of vines now planted about two of which are in bearing, and the other two acres I expect will bear fruit next year. And I planted out about 14000 cuttings this season, and to my great mortification, I observe to day hundreds of the buds that were just putting out sckorched by the heat of the Sun which must have happened on fryday saturday and Sunday last. Where the leaf was fairly formed they resisted the heat of the sun and are growing, And I hope the number will be sufficient to plant out ten acres, with what I have growing.From present prospects I hope to make six or seven hundred gallons of wine this year, Last year while I was on a trip to the West Indies upwards of three hundred gallons of my wine turned to vinegar, for want of proper attention to racking.My desire to promote a new article of culture in our Country, And which I think of great importance, will I hope plead my excuse for troubling you—I am Dear Sir With great respect Your most Obedt ServtJohn Adlum